533 So. 2d 5 (1988)
BANK OF LAFAYETTE
v.
Frank R. BAILEY and Mary Louise White Bailey.
No. 88-C-2000.
Supreme Court of Louisiana.
November 18, 1988.
Rehearing Denied January 6, 1989.
Granted in part. The personal liability of Mary Louise White is limited to the mortgaged property and the community property; as the bank's printed collateral mortgage form states, it "does not create any liability with regard to the separate property of spouse intervenor." Any deficiency judgment should be so limited.